                            IN THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION



SOUTHERN ELECTRICAL RETIREMENT                     )
FUND,                                              )
                                                   )
               Plaintiff,                          )
                                                   )       NO. 3:17-cv-01379
               v.                                  )
                                                   )
NRG MANAGEMENT SOLUTIONS, INC.,                    )       JUDGE TRAUGER
And ALFRED B. COLVIN, II,                          )       MAGISTRATE JUDGE BROWN
                                                   )
               Defendant.                          )


                                               ORDER

       The Plaintiff has filed a Motion to Compel Discovery Responses (DE 29) and the motion

has been referred to me for disposition (DE 31). The procedural history of this case is a bit

confusing. The complaint in this matter was originally filed on October 18, 2017 (DE 1).

Apparently, there was some difficulty in obtaining Service of Process since service was not

obtained on NRG Management Solutions (NRG) until February 1, 2018. (DE 9). Service of

Process was shown as being made on the company through it’s registered agent Alfred B. Colvin,

II, at two different addresses in Nashville.

       Subsequently when no answer was filed by the company a Motion for Default was filed

(DE 10) which was subsequently granted on March 26, 2018 by the Clerk (DE 13).

       The Plaintiff filed a Motion for a Preliminary Injunction against NGR on April 12, 2018

(DE 14) which was subsequently granted (DE 18) on the same day. Subsequently on May 16,

2018, the Plaintiff filed a Motion to Enter a Final Order and attached to that motion a proposed

agreed order signed by the attorney for the Plaintiff, Mr. Colvin and NRG by Mr. Colvin (DE 19-
1). This motion also sought to add Mr. Colvin as a defendant. The District Court subsequently

granted the motion, added Mr. Colvin as a defendant and converted the Preliminary Injunction to

a Permanent Injunction on May 18, 2018 (DE 21). 1

         Unfortunately, it appears that the payments required by the Permanent Injunction were not

fully made. Subsequently a Show Cause hearing was set for Mr. Colvin to appear on March 1,

2019 to show cause why the Defendant should not be held in Contempt of Court for failure to

comply with the Court’s injunction (DE 24). At the time appointed for the hearing, no one on

behalf of the Defendants appeared for the hearing. 2 Some three and a half months later, the

Plaintiff filed the present Motion to Compel Discovery Responses (DE 29). The Plaintiff noted

they had scheduled the deposition of Mr. Colvin for Monday, June 10, 2019 (DE 29-1) and he had

failed to appear for said deposition.

         The Motion to Compel is GRANTED. NRG and/or Mr. Colvin are ordered to produce

responsive documents within 21 calendar days of the entry of this order and further they are

ordered to provide Plaintiff’s counsel with dates for a 30(b)(6) deposition within 14 days of the

entry of this order.

         The Clerk is directed to send this order to the Defendant’s at the address on the Certificate

of Service for DE 29 by certified and regular mail.

///

///

///




1 Although Mr. Colvin has entered an appearance in this matter Pro Se the Clerk has not entered an address for him.

The Clerk is directed to enter an enter an address for both Mr. Colvin and NRG as shown on the Certificate of Service
to DE 19. Mr. Colvin is not an attorney and may not represent NRG. They should secure counsel as they are in default.
2 See transcript of the hearing (DE 28).
       The Defendants are specifically warned failure to comply with this order will result in a

Show Cause hearing for why the Magistrate Judge should not issue a Contempt Order which could

include sanctions up to and including incarceration and/or monetary fines until such order is

complied with.

       SO, ORDERED.


                                    /S/Joe B. Brown
                                    Joe B. Brown
                                    United States Magistrate Judge
